PER CURIAM
In this personal injury case, the trial court allowed defendant to question plaintiff, over her objection, concerning money she received from her former husband under the terms of a dissolution judgment. Defendant asserts that the questions were relevant to plaintiffs future earning capacity. Assuming that the trial court should have sustained plaintiff s objection, the court’s error was harmless. The jury answered “no” to this special interrogatory:
“Was defendant Coffman negligent in one or more of the respects claimed in plaintiffs complaint which caused damage to plaintiff?”
The jury found that defendant was not negligent or that plaintiff suffered no damages. The challenged evidence could not have affected its decision.1
Affirmed.

 Plaintiffs other assignments do not require discussion.